DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/21/2022, has been entered. Claims 1, 12, 17, 20, and 21 are amended and no claims are newly cancelled or added. Accordingly, claims 1-15 and 17-21 are pending and considered in this Office Action.
Applicant’s amendments to the specification are acceptable. The previous objections to the specification and claims are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to the amendments of the claims that now includes the feature(s) requiring “simultaneous[ly]” configuration to be incorporated or application of the composition to a substrate, it is noted that the as-filed disclosure does not describe the application of the composition to a surface as “simultaneous”. In fact, the word ‘simultaneous’ does not appear in the disclosure. However, Applicant asserts that this feature is supported at Paragraph 0029 of the specification (see top of Page 2 of the Remarks filed 11/21/2022) which “notes that the composition is applied via a two-component spray system”. The determination of sufficient written description relies upon consideration of what the person of ordinary skill would understand Applicant to be in possession of (MPEP 2163.I. 2nd paragraph “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonable conclude that the inventor had possession of the claimed invention”.) In the instant case, the person of ordinary skill would not understand Applicant to be in possession of the invention including “…catalyst configured to be incorporated within the composition simultaneously with the application of the composition to the substrate” (claim 1) and/or “…catalyst being incorporated within the composition simultaneously with the application of the composition to the substrate” (claims 12, 17, and 21)) because a disclosure of “a two-component spray system” does not equate to a disclosure that the calcium chloride catalyst is being incorporated within the composition simultaneously with the application of the composition to the surface. To explain further, a two-component spray system does not inherently possess the ability to operate such that the calcium chloride catalyst would be simultaneously applied while the asphalt emulsion is applied. For example, if a two-component or two-chamber system were disclosed, the evacuation/application of the material in the chambers could be dispersed in such a manner that the chambers are toggled alternatively (i.e. one on/ one off) rather than both on simultaneously. Additionally, the specification is silent as to the device to spray the composition and catalyst. Therefore, the person of ordinary skill would not understand Applicant to be in possession of the invention as claimed and the claims lack sufficient written description.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1, 4-8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (U.S. 2,509,777; Cited in IDS of 08/24/2018) in view of Twining et al. (U.S. 2008/0028978).
	Regarding claim 1, Sommer et al. (hereinafter “Sommer”) teaches an emulsion composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the claimed latex component comprising at least one chemically resistant latex) mixed with an aqueous emulsion of asphalt containing 60% asphalt (meeting claimed ‘asphalt component’) and 42.5% water. 
	Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene copolymer concentrations of 5 to 30% individually. To be clear, Sommer expressly teaches the range of 5 to 30% as well as provides 6 examples expressly across this range. Additionally, it would be obvious to the person of ordinary skill to select the Buna N latex to be included in an amount of from 5 to 30% in view that Sommer teaches it to be preferable and gives excellent bonding and satisfactory protection against kerosene flooding and/or soaking. The range of 5 to 30% overlaps the claimed range of 3 to 25%.
	With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Sommer teaches that the emulsion may be “simply painted, sprayed, or otherwise distributed over an asphaltic surface” (Col. 4 lines 52-53) but is silent to details of the breaking of the emulsion; however, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Sommer’s Example 1 emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
Regarding claims 4-6, Sommer teaches the composition as applied to claim 1 above and further teaches that Buna N is the aqueous polymeric latex used; as no other polymeric latex was included, the Buna N comprises the entirety of the latex component (i.e. 100%).
	Regarding claims 7 and 8, Sommer teaches the composition as applied to claim 1 above and it necessarily follows that asphalt and/or bitumen (used within the art interchangeably) would possess asphaltic bitumens and asphaltenes as would be understood within the art. Nevertheless, Sommer teaches at Col. 3 lines 14-20 that asphalt includes bituminous materials containing asphaltenes (thus meeting ‘asphalt bitumins’ and ‘asphaltenes’).
	Regarding claim 12, Sommer teaches an emulsion composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the claimed latex component comprising at least one chemically resistant latex) mixed with an aqueous emulsion of asphalt containing 60% asphalt (meeting claimed ‘asphalt component’) and 42.5% water.
	Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene copolymer concentrations of 5 to 30% individually. To be clear, Sommer expressly teaches the range of 5 to 30% as well as provides 6 examples expressly across this range. Additionally, it would be obvious to the person of ordinary skill to select the Buna N latex to be included in an amount of from 5 to 30% in view that Sommer teaches it to be preferable and gives excellent bonding and satisfactory protection against kerosene flooding and/or soaking. The range of 5 to 30% overlaps the claimed range of 3 to 25%.
	Sommer further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38).
	 With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Sommer teaches that the emulsion may be “simply painted, sprayed, or otherwise distributed over an asphaltic surface” (Col. 4 lines 52-53) but is silent to details of the breaking of the emulsion; however, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Sommer’s Example 1 emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
	Regarding claim 13, Sommer teaches the method as applied to claim 12 above and further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38). The ‘panel’ would be understood to be flat and the application/coating of the composition upon the panel would necessarily produce a continuous layer.
	Regarding claim 17, Sommer teaches a composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the claimed latex component comprising at least one chemically resistant latex) mixed with an aqueous emulsion of asphalt containing 60% asphalt (meeting claimed ‘asphalt component’) and 42.5% water (meeting claimed reaction product of an emulsion).
	Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene copolymer concentrations of 5 to 30% individually. To be clear, Sommer expressly teaches the range of 5 to 30% as well as provides 6 examples expressly across this range. Additionally, it would be obvious to the person of ordinary skill to select the Buna N latex to be included in an amount of from 5 to 30% in view that Sommer teaches it to be preferable and gives excellent bonding and satisfactory protection against kerosene flooding and/or soaking. The range of 5 to 30% overlaps the claimed range of 3 to 25%.
	Sommer further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38). The dried coating meets the claimed ‘barrier’ and the drying meets the claimed limitation ‘cured’ because the composition is the cured product that is coated onto the panels which is the substrate thus forming the claimed ‘barrier’.
	 With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Sommer teaches that the emulsion may be “simply painted, sprayed, or otherwise distributed over an asphaltic surface” (Col. 4 lines 52-53) but is silent to details of the breaking of the emulsion; however, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Sommer’s Example 1 emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
	Regarding claim 18, Sommer teaches the barrier as applied to claim 1 above and further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38). The ‘panel’ would be understood to be flat and the application/coating of the composition upon the panel would necessarily produce a continuous layer.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (U.S. 2,550,371; Cited in IDS of 10/02/2019) in view of Twining et al. (U.S. 2008/0028978).
Regarding claim 1, Sommer et al. (hereinafter ‘371) teaches an aqueous dispersion (meeting claimed ‘composition’) including 60% asphalt, 18% polymethacrylonitrile in the form of a latex as well as a 30% acrylonitrile-70% butadiene copolymer (meeting claimed ‘acrylonitrile butadiene copolymer’), and 40% water (thus the composition is an emulsion).
Notably, ‘371 does not quantify the percentage of the additional 30/70 acrylonitrile butadiene copolymer; however, Col. 7 lines 40-48 describes that preferably the one or more of the present nitrile-polymer resins in the aqueous dispersion of asphalt is from about 15% and about 40% by weight. It would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to select the combined amount of the polymethacrylonitrile and acrylonitrile/butadiene copolymer to be within the preferred range of about 15% to about 40% which overlaps the claimed range of from 3% to 25%.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Sommer teaches that the emulsion may be “simply painted, sprayed, or otherwise distributed over an asphaltic surface” (Col. 4 lines 52-53) but is silent to details of the breaking of the emulsion; however, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Sommer’s Example 1 emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
	Regarding claim 9, ‘371 teaches the composition as applied to claim 1 above and the combination of polymethyacrylonitrile and the acrylonitrile/butadiene copolymer meets the claimed ‘mixture of at least one chemically resistant latex and at least one other latex’ as both polymers would be provided in the form of a latex.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0340552) in view of Twining et al. (U.S. 2008/0028978).
Regarding claim 1, O’Connell et al. (hereinafter “Price”) teaches an asphalt mastic composition (Example 1, Table 1 in wt%; additionally, Example 1 is an emulsion as further supported by Paragraph 0003 “bitumen emulsion”) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Price teaches that the coating composition are configured for spray coating and spray sealing (Paragraph 0011) and can be applied using a conventional wand sprayer, a conventional sealer spray machine, or other conventional equipment (Paragraph 0094). However, Price is silent to details of the breaking of the emulsion. Nevertheless, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Price’s emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
Regarding claim 3, Price and Twining teach the composition as applied to claim 1 above and Price further teaches in Table 1 that 0.01 to 10 wt% latex polymer and 20 to 50 wt% asphalt emulsion are included in the asphalt mastic composition. The minimum ratio is 2 (i.e. 20 asphalt emulsion/0.01 latex polymer) and the maximum ratio is 5000 (i.e. 50 asphalt emulsion/0.01 latex polymer) which overlaps the claimed ratio range of 2.5 to 20. 
To make the record clear, the claimed ratio, 1:0.05 to 1:0.4, can be equivalently expressed as 20:1 and 2.5:1 which is simplified 20 to 2.5. (1 ÷ 0.05 = 20 and 1 ÷ 0.4 = 2.5).
Regarding claims 4-6, Price and Twining teach the composition as applied to claim 1 above and when selecting the fluoropolymer latex it would be obvious to select the fluoropolymer latex to be the entirety (i.e. 100%) of the latex component because Price teaches the polymers can be included “singly or in mixture” (Paragraph 0067). For the record, the claimed percentages have not been demonstrated to be critical or produce unexpected results.
Regarding claims 7 and 8, Price and Twining teach the composition as applied to claim 1 above and, while it would be known to the person of ordinary skill in the art that asphalt contains asphaltenes and maltenes, and is used interchangeably with ‘bitumen’, Price expressly states this knowledge at Paragraphs 00333 and 0034.
Regarding claim 9, Price and Twining teach the composition as applied to claim 1 above and further teaches various latexes (Paragraph 0064) and that the polymers can be provided ‘singly or in mixture’ (Paragraph 0067). As such, the person of ordinary skill in the art before the effective filing date of the claimed invention would find the combination of a fluoropolymeric latex with at least one other latex prima facie obvious.
Regarding claim 10, Price and Twining teach the composition as applied to claim 1 above and lists fluoropolymers as suitable (Paragraph 0067). Price does not identify the monomeric subunits comprising the fluoropolymers but the person of ordinary skill in the art would find it obvious that at least one of the claimed subunits would be included in the disclosed fluoropolymers because those monomers are common backbone units in fluoropolymers.
Regarding claim 11, Price and Twining teach the composition as applied to claim 10 above and Paragraph 0067 states that the ‘copolymers concern statistical, alternating, graft or block copolymers, and combinations thereof’.
Regarding claim 12, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
Further, Price teaches that this composition is applied by coating, e.g. spray coat or spray seal, any type of surface (Paragraph 0011) and that the composition achieves good drying rates (Paragraph 0010). The application of the composition to any type of surface meets the claimed ‘applying to a substrate’ and ‘allowing the composition to cure’ because the composition necessarily dries which would result in curing. See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Price teaches that the coating composition are configured for spray coating and spray sealing (Paragraph 0011) and can be applied using a conventional wand sprayer, a conventional sealer spray machine, or other conventional equipment (Paragraph 0094). However, Price is silent to details of the breaking of the emulsion. Nevertheless, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Price’s emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
Regarding claim 13, Price and Twining teach the method as applied to claim 12 above and further teaches that the mastic asphalt is applied to form a continuous waterproof covering over surfaces (meeting claimed continuous layer; Paragraphs 0007 and 0095 “one or more layers of mastic asphalt”). Additionally, Price teaches at Paragraph 0007 that the mastic asphalt can be worked around pipes, roof lights and other projections.
Regarding claim 14, Price and Twining teach the method as applied to claim 13 above but fails to expressly quantify the thickness of the applied composition. However, in view of the context provided by the reference directed to uses of the composition, the person of ordinary skill in the art would readily be able to determine the appropriate thickness of the applied composition. Furthermore, Twining expressly mentions that the coating is “of any desired thickness” (Paragraph 0006).
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
There is no showing that the layer thickness ‘between 0.02 inches to 0.1 inches’ is critical or achieves an unexpected result.
Regarding claim 15, Price and Twining teach the method as applied to claim 12 above and further teaches that the composition is applied by spraying (Paragraphs 0064, 0098, 0099).
Regarding claim 17, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
Further, Price teaches that this composition is applied by coating, e.g. spray coat or spray seal, any type of surface (Paragraph 0011) and that the composition achieves good drying rates (Paragraph 0010). The application of the composition to any type of surface (meeting claimed ‘substrate’) meets the claimed “barrier”. See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Price teaches that the coating composition are configured for spray coating and spray sealing (Paragraph 0011) and can be applied using a conventional wand sprayer, a conventional sealer spray machine, or other conventional equipment (Paragraph 0094). However, Price is silent to details of the breaking of the emulsion. Nevertheless, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Price’s emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
Regarding claim 18, Price and Twining teach the method as applied to claim 17 above and further teaches that the mastic asphalt is applied to form a continuous waterproof covering over surfaces (meeting claimed continuous layer; Paragraphs 0007 and 0095 “one or more layers of mastic asphalt”). Additionally, Price teaches at Paragraph 0007 that the mastic asphalt can be worked around pipes, roof lights and other projections.
Regarding claim 19, Price and Twining teach the method as applied to claim 18 above but fails to expressly quantify the thickness of the applied composition. However, in view of the context provided by the reference directed to uses of the composition, the person of ordinary skill in the art would readily be able to determine the appropriate thickness of the applied composition. Furthermore, Twining expressly mentions that the coating is “of any desired thickness” (Paragraph 0006).
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
There is no showing that the layer thickness ‘between 0.02 inches to 0.1 inches’ is critical or achieves an unexpected result.
	Regarding claim 20, Price and Twining teach the method as applied to claim 17 above and teaches that mastic asphalt can be laid on most types of rigid substructures such as concrete, timber, and metal decking (Paragraph 0007; metal decking meeting claimed ‘metal’).
Regarding claim 21, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
Further, Price teaches that this composition is applied by coating, e.g. spray coat or spray seal, any type of surface (Paragraph 0011) and that the composition achieves good drying rates (Paragraph 0010). Price also teaches that mastic asphalt is of impervious quality (Paragraph 0006).
See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbon contaminants from a source of contamination having either an aqueous or vapor phase to an area to be protected in proximity to the source of contamination’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbon contaminants from a source of contamination having either an aqueous or vapor phase to an area to be protected in proximity to the source of contamination’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
In the interest of compact prosecution, it is noted that the claim as currently drafted is not a ‘method of using’ claim (Please see MPEP 2112.02.II “Process of Use Claims- New and Nonobvious uses of old structures and compositions may be patentable”).
As such, even if the claim were amended such that the preamble language was not intended use or the claim amended such that it was a ‘method of using’, the application of Price’s composition to a surface would necessarily mitigate diffusion of undesirable material such as chlorinated hydrocarbon contaminants due to the latent impervious quality of mastic asphalt.
	With regard to the limitation requiring the composition to include a calcium chloride catalyst for breaking the emulsion and that the calcium chloride catalyst be configured to be incorporated within the composition simultaneously with the application of the composition to the substrate, Price teaches that the coating composition are configured for spray coating and spray sealing (Paragraph 0011) and can be applied using a conventional wand sprayer, a conventional sealer spray machine, or other conventional equipment (Paragraph 0094). However, Price is silent to details of the breaking of the emulsion. Nevertheless, calcium chloride is a well known and conventional compound for breaking emulsions and the dual application of the asphalt emulsion and breaking agent is well-known in the art as taught by Twining et al. (hereinafter “Twining”).
	Twining teaches a water-based asphalt emulsion-based coating, composition, manufacture, and applications for use (Title). Specifically, Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’.
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to include calcium chloride in Price’s emulsion so as to effectively and simultaneously break the emulsion and achieve the predictable improvement of speeding drying time of the emulsion as well as achieving the full bonding of the coating/asphalt to the application surface (Paragraph 0006; Twining).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0340552) and Twining et al. (U.S. 2008/0028978) as applied to claim 1 above and further in view of “Asphalt Emulsion Technology” NPL (previously attached).
Regarding claim 2, Price and Twining teach the composition as applied to claim 1 above but is silent to the asphalt emulsion particle size.
However, the 2006 “Asphalt Emulsion Technology” NPL explains at Page 3 that standard bitumen (asphalt) emulsions… [have]…bitumen droplets [from] 0.1-20 micron in diameter (lines 1 and 3). The NPL also acknowledges that there is a particle distribution and that the particle size and particle size distribution of the emulsion droplets strongly influence the physical properties of the emulsion and that larger average particle size leads to lower emulsion viscosity and smaller particle size leads to improved performance in both mix and spray applications (2nd Paragraph).
As such, persons of ordinary skill in the art would understand that most bitumen emulsions already possess bitumen droplets of less than 25 microns but, nevertheless, it would be obvious to select smaller particle sizes because they lead to improved performance in both mix and spray applications.
Furthermore, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Response to Arguments
Applicant’s amendments have distinguished the claimed invention from the teachings of secondary reference Knight. However, new grounds of rejection are made in view of Sommer and Twining, ‘371 and Twining, and Price and Twining.
In the interest of the clarity of the record, Examiner agrees that Knight is no longer suitable to treat the claims in view that Knight disavows simultaneous application of the emulsion and catalyst as argued by the Applicant. However, Knight does not teach away from use of calcium chloride as a catalyst nor does Knight criticize, discredit, or otherwise discourage simultaneous application of the emulsion and catalyst. To be clear, the Examiner reads Knight as disavowing simultaneous application but not going further to articulate why simultaneous application would be detrimental.
Moreover, the person of ordinary skill in the art would still value the Knight reference in view of the fact that calcium chloride is a well-known breaking agent (at least over 100 years in use and openly acknowledged by various prior art documents such as Knight). Nevertheless, it would be obvious to use a two-component sprayer as known in the art (see Twining as of the year 2008) to apply the emulsions of the prior art references Sommer, ‘371, and/or Price in the manner described by Twining. 
The Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art”. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In the instant case, Sommer teaches that the emulsion may be “simply painted, sprayed, or otherwise distributed over an asphaltic surface” (Col. 4 lines 52-53; emphasis added for clarity of the record) and Twining teaches spraying an asphalt emulsion over a surface using a two component system comprising asphalt emulsion and calcium chloride catalyst where they mix together on the fly external to the nozzle before contacting the surface to be coated (Abstract, Paragraphs 0005 “[t]he primary catalyst used in application of these products for these applications has been calcium chloride…”, and Paragraph 0006 “…so that the mixing of the two parts occurs approximately one (1) foot outside of the exit from the spray gun nozzles and prior to contacting the application surface. The emulsions are de-emulsified at the mix point upon contact with the catalyst, leaving behind on the application surface an asphalt/polymer mix….”) which meets the feature requiring the emulsion and catalyst to be applied ‘simultaneously’. 
In the interest of the clarity of the record, findings of fact from Knight are provided below which evidence that calcium chloride is a known breaking agent: Knight is directed to fast drying aqueous asphalt emulsion systems (Abstract and Title) and further teaches that “[i]t is already known to speed drying times of asphalt emulsions by co-spraying an emulsion-breaking agent, such as calcium chloride…causes the emulsion to be broken which in turn liberates its aqueous phase for rapid evaporation” (Col. 1 lines 24-30) and that “[i]t is also known to mix the emulsion-breaker with the asphalt emulsion before it is applied” (Col. 1 lines 37-38). Knight further teaches that “Chemicals which function as emulsion breakers are well known” (Col. 4 lines 23-24), ‘anionic surfactants include calcium chloride’, and are used to break cationic emulsions including latex such that the inclusion of the breaking agent changes or shocks the pH of the latex to an unstable value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOOREPrimary ExaminerArt Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738